Case
Case2:19-cv-00549
     2:19-cv-00549 Document
                   Document10
                            8 Filed
                              Filed08/12/19
                                    08/13/19 Page
                                             Page11of
                                                    of24PageID
                                                        PageID#:
                                                               #:79
                                                                  89
Case
Case2:19-cv-00549
     2:19-cv-00549 Document
                   Document10
                            8 Filed
                              Filed08/12/19
                                    08/13/19 Page
                                             Page22of
                                                    of24PageID
                                                        PageID#:
                                                               #:80
                                                                  90
8/9/2019          Case 2:19-cv-00549Thank
                  Case 2:19-cv-00549      You for Your Payment
                                       Document
                                       Document        8-1     | The West
                                                        10 Filed
                                                             Filed        Virginia State
                                                                     08/13/19
                                                                      08/12/19       PageBar Membership
                                                                                      Page    31 of     Portal
                                                                                                 of 42 PageID
                                                                                                       PageID  #:
                                                                                                               #: 91
                                                                                                                  81




                                                                                                                         Jeremy J.F. Gray
                                                                                                                         Log out




    Thank You for Your Payment                                                                                                         

  Thank you for submitting your information and payment. You will be contacted if further information is needed.
  Decisions of granting or denying Pro Hac Vice motions are not made by The West Virginia State Bar, but by the
  tribunal to which the motion was submitted. For more information please emal PHV@wvbar.org



  To view your submission status click here

   Your transaction has been processed successfully. Please print this page for your records.
   An email receipt has also been sent to jgray@earlysullivan.com


    Payment Information


           Item                                                                Qty             Unit Price                Total Price

           Number of Out-Of-State Lawyers                                         1              $ 358.00                  $ 358.00


           Payment Total: $ 358.00
           Date: August 9th, 2019 5:25 PM
           Transaction #: 61859437478

    PHV Case Information

  Civil Action              2:19-cv-00549
  Number

  Email                     jgray@earlysullivan.com

    Billing Name and Address

  Scott E Gizer
  6420 Wilshire Boulevard
  Los Angeles, CA 90048

    Your Email

  jgray@earlysullivan.com

    Credit Card Information
https://www.mywvbar.org/civicrm/contribute/transact?_qf_ThankYou_display=1&qfKey=00f39fb4558ad3edee0335e3f9b95b14_1764                     1/2
8/9/2019         Case 2:19-cv-00549Thank
                 Case 2:19-cv-00549      You for Your Payment
                                      Document
                                      Document        8-1     | The West
                                                       10 Filed
                                                            Filed        Virginia State
                                                                    08/13/19
                                                                     08/12/19       PageBar Membership
                                                                                     Page    42 of     Portal
                                                                                                of 42 PageID
                                                                                                      PageID  #:
                                                                                                              #: 92
                                                                                                                 82

  Visa
  ************2047
  Expires: March 2020



                           All Contents Copyright © 2019, The WV State Bar. All Rights Reserved.
                      The West Virginia State Bar | 2000 Deitrick Boulevard, Charleston, WV 25311-1231
                                        Toll Free: 866-989-8227| Phone: 304-553-7220

                       Click here for assistance if you are having technical difficulties or have questions.




https://www.mywvbar.org/civicrm/contribute/transact?_qf_ThankYou_display=1&qfKey=00f39fb4558ad3edee0335e3f9b95b14_1764   2/2
